—Judgment, *36Supreme Court, New York County (Andrew Ryan, Jr., J.), entered November 1, 1993, which, after a nonjury trial, awarded plaintiff the total sum of $134,139.50, unanimously affirmed, with costs.
Defendant payor bank received the subject check from the depositary bank, but did not act on it within the time required by UCC 4-302. Accordingly, the delay was tantamount to final payment of the check (see, SOS Oil Corp. v Norstar Bank, 76 NY2d 561, 567) and defendant is liable. That plaintiff may also have a cause of action against the collecting bank for the alleged improper debiting of plaintiff’s account is of no avail to defendant (see, e.g., Corsica Livestock Sales v Sumitomo Bank, 726 F2d 374). Concur—Murphy, P. J., Sullivan, Kupferman, Asch and Tom, JJ.